DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-17, in the reply filed on 9/12/2022 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TRACHEOTOMY DEVICE WITH FRICTION-FIT CONNECTOR AND CONNECTING HEAD

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: stoma guard 234 (paras [0027] and [0029]; appears intended to read “stoma guard 250”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the lead line for surface 518 is pointing to the top of the extruded perimeter 516, rather than the surface from which perimeter 516 extends (i.e. the surface at the bottom of the container 558).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2 should not have a comma therein
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the scope of “approximately” is indefinite in the claims and also in light of the specification, since instant para [0026] indicates that the subject matter of claim 6 is shown in Fig. 1, but front surface 140 is depicted as the annular, front-facing surface of a flange that extends above surface 142, i.e. the two surfaces are not at all continuous, but rather on two different planes offset by the height of the flange. An artisan would not have understood “approximately” to encompass “not at all,” such that the phrase “approximately continuous” appears to be used contrary to its accepted meaning, without setting forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Regarding claims 12 and 13, the claims recite “the through hole” but claim 1 recites two through holes, one in the connector and one in the connecting head, such that it is indefinite in the claims to which is being referred in claims 12 and 13. As best understood, for purposes of examination, it is the through hole of the connecting head, but this needs to be made clear in the claims, e.g. by amending them to read “the through hole of the connecting head”.

Claim Interpretation
“Distal(ly)” and “proximal” as used in the claims are understood to mean “toward the patient” and “away from the patient,” respectively.
It is noted that “extruded” in claim 7 is a product-by-process limitation. Prior art that includes a perimeter extending from a front surface will be considered to anticipate this limitation, regardless of the process used to form the perimeter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varner (US 5,471,980; hereinafter “Varner”).
Regarding claim 1, Varner discloses a medical device (Fig. 1) for providing an air passageway through a neck of a patient (abstract; per the standard function of a tracheostomy tube), the medical device comprising:
 a neckband (device for supporting and retaining a tracheostomy tube 5) configured to extend around the neck of the patient (Fig. 1; col. 3, lines 41-44), the neckband including a connector (body portion 15) positioned along a length of the neckband for positioning along an anterior part of the neck of the patient (Fig. 1; per the standard positioning of a tracheostomy tube), the connector including a connector through hole (opening 16) (Fig. 1); 
a cannula having an elongated tube (comprising tracheostomy tube 22) extending from a connecting head (barrel 18) (Fig. 1), the elongated tube being configured to extend into a trachea of the patient (per the standard function of a tracheostomy tube) and including an inner passageway (the lumen through tube 22) (Fig. 1), the connecting head having a through hole (the hole through barrel 18) that is continuous with the inner passageway of the elongated tube thereby allowing air to pass through the cannula into the trachea (Fig. 1; per the standard function of a tracheostomy tube), the connecting head having an outer diameter that is sized to have a friction fit with the connector through hole (e.g. Fig. 3, when barrel 18 is positioned within opening 16 similar to tube 20, as described in col. 3, lines 38-40; frictionally retaining a tube in the opening, abstract; tube receiving opening 16 is slightly larger than the outside diameter of the barrel 18…to properly receive barrel 18 therein, col. 3, lines 32-35).
Regarding claim 2, Varner discloses the medical device of claim 1, wherein the neckband is adjustable in length (Fig. 1; the hook and loop fastener 8,9 can be attached at different points, providing length adjustment).
Regarding claim 6, Varner discloses the medical device of claim 1, wherein the connector includes a front surface (the central surface facing the viewer in Fig. 2, facing right in Fig. 3) that is approximately continuous with an outer surface of the neckband (the surface facing outward in Fig. 1/facing the viewer to the left and right in Fig. 2), wherein the outer surface opposes an inner surface of the neckband (the surface facing inward in Fig. 1/facing away from the viewer in Fig. 2), and wherein the inner surface is configured for positioning against the neck during use of the medical device (Fig. 1; col. 3, lines 41-44).
Regarding claim 9, Varner discloses the medical device of claim 1, wherein the connecting head has a substantially circular shaped outer diameter (Fig. 1) that forms a friction fit with a substantially circular shaped inner diameter of the connector (Fig. 1 and e.g. Fig. 3, when barrel 18 is positioned within opening 16 similar to tube 20, as described in col. 3, lines 38-40; round opening, col. 3, line 59).
Regarding claim 14, Varner discloses the medical device of claim 1, further comprising: a stoma guard (flange 19, which comprehends a stoma guard because it provides a layer of material around the stoma to protect/guard it) positioned about the elongated tube and distal to the connecting head (Fig. 1).  
Regarding claim 15, Varner discloses the medical device of claim 1, further comprising: a stoma guard (flange 19, which comprehends a stoma guard because it provides a layer of material around the stoma to protect/guard it) integrally formed as part of the cannula (flange 19 formed integrally with the tracheostomy tube 22, col. 3, lines 31-32) about the elongated tube and distal to the connecting head (Fig. 1).

Claim(s) 1, 7, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traissac (FR 2513113; hereinafter “Traissac”).
Regarding claim 1, Traissac discloses a medical device (Fig. 2/5) for providing an air passageway through a neck of a patient (Fig. 2/5 in view of Fig. 6; per the standard function of a tracheostomy tube), the medical device comprising: 
a neckband (comprising attachment strips, see lines 126-128 of the translation) configured to extend around the neck of the patient (lines 57-58), the neckband including a connector (guard 17) positioned along a length of the neckband for positioning along an anterior part of the neck of the patient (Fig. 6 in view of lines 57-58 and 126-128), the connector including a connector through hole (circular hole 20) (Fig. 3); 
a cannula having an elongated tube (comprising outer tube 2) extending from a connecting head (right end portion of the tube in Fig. 2/5, comprising flange 5/5a and the portion to the right of bead 23), the elongated tube being configured to extend into a trachea of the patient (per the standard function of a tracheostomy tube) and including an inner passageway (the lumen through tube 2) (Fig. 2), the connecting head having a through hole (the hole through right portion of the tube in Fig. 2/5) that is continuous with the inner passageway of the elongated tube (Fig. 2/5) thereby allowing air to pass through the cannula into the trachea (Fig. 2/5; per the standard function of a tracheostomy tube), the connecting head having an outer diameter that is sized to have a friction fit with the connector through hole (a guard…the bottom of which is pierced with a hole…threaded with slight friction through the said hole onto the outer tube until it is in contact with the stop flange, lines 49-52).
Regarding claim 7, Traissac discloses the medical device of claim 1, wherein the connector includes an extruded perimeter (comprising side walls 22) along a front surface (bottom 24) of the connector, wherein the front surface and the extruded perimeter form an open container (a cup) (Fig. 2/5).
Regarding claim 9, Traissac discloses the medical device of claim 1, wherein the connecting head has a substantially circular shaped outer diameter that forms a friction fit with a substantially circular shaped inner diameter of the connector (Fig. 2/5 in view of Fig. 3).
Regarding claim 16, Traissac discloses the medical device of claim 1, further comprising: a cuff (inflatable balloon 25) and a pilot balloon (inflation control balloon 27) (Fig. 2), wherein the cuff is positioned about an end (left end) of the elongated tube opposing connecting head, and wherein the cuff is configured to be inflated and deflated by the pilot balloon (Fig. 2; lines 103-107).

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington et al. (US 2012/0227746 A1; hereinafter “Harrington”).
Regarding claim 1, Harrington discloses a medical device (tracheostomy tube assembly 10) (Figs. 1-2) for providing an air passageway through a neck of a patient (paras [0004-5]), the medical device, comprising: 
a neckband (comprising straps, see para [0020]) configured to extend around the neck of the patient (para [0020]), the neckband including a connector (flange 26) positioned along a length of the neckband for positioning along an anterior part of the neck of the patient (Fig. 1; per the standard positioning of a tracheostomy tube), the connector including a connector through hole (passageway 64) (Fig. 4); 
a cannula having an elongated tube (cannula 12) extending from a connecting head (flared portion 46) (Fig. 2), the elongated tube being configured to extend into a trachea of the patient (per the standard function of a tracheostomy tube) and including an inner passageway (the lumen through cannula 12), the connecting head having a through hole (the hole through flared portion 46) that is continuous with the inner passageway of the elongated tube (Fig. 5) thereby allowing air to pass through the cannula into the trachea (Fig. 5; per the standard function of a tracheostomy tube), the connecting head having an outer diameter that is sized to have a friction fit with the connector through hole (flange 26…may engage the flared portion of the cannula 12…to create an interference [i.e. friction] fit…inner tapered surface 66…dimensioned to complement portions of the flared end, para [0028]).
Regarding claim 9, Harrington discloses the medical device of claim 1, wherein the connecting head has a substantially circular shaped outer diameter that forms a friction fit with a substantially circular shaped inner diameter of the connector (Figs. 2 and 5; para [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Traissac in view of Dirven et al. (US 2014/0326247 A1; hereinafter “Dirven”).
Regarding claim 2, Traissac discloses the medical device of claim 1, but Traissac is silent regarding wherein the neckband is adjustable in length. However, Dirven demonstrates that it was well known in the tracheostomy appliance art before the effective filing date of the claimed invention for a tracheostomy neckband (comprising holding part 3, 3a) (Figs. 1 and 3) to be adjustable in length (a band of which the length is adjustable, para [0022]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the neckband of Traissac is adjustable in length as taught by Dirven, in order to provide the predictable result of a neckband that can be configured to fit patients with different neck sizes and/or to provide additional comfort during use by allowing tightening or loosening as necessary.
Regarding claim 3, Traissac discloses the medical device of claim 1, but Traissac is silent regarding wherein the neckband includes at least one angled section along a length of the neckband. However, Dirven teaches that it was known in the tracheostomy appliance art before the effective filing date of the claimed invention to include wherein the neckband (comprising holding part 3) (Fig. 1) includes at least one angled section along a length of the neckband (the angled section to be positioned on the side of the neck, see Fig. 1 in view of Fig. 3).
Regarding claim 4, Traissac in view of Dirven teaches the medical device of claim 3, wherein Dirven further educates modified Traissac to include wherein the at least one angled section is configured to allow a second section (comprising end part 5a and/or 6a) of the neckband to extend at a location on the neck of the patient that is higher than the location of the tracheostoma when the connector is positioned along the anterior part of the neck (Fig. 1 in view of Fig. 3 and paras [0019-21]). While Dirven is silent regarding said location being explicitly between the C2 and C3 vertebrae, it would have been obvious to an artisan before the effective filing date of the claimed invention to arrive at the second section being positioned as claimed through routine experimentation out of the finite number of locations on the patient’s neck and depending on location of the tracheostoma, in order to provide a comfortable location for the second section and/or to ensure the provision of suitable tension forces for retaining the tracheostomy appliance tight against the tracheostoma. 
Regarding claim 5, Traissac in view of Dirven teaches the medical device of claim 3, wherein Dirven further educates modified Traissac to include wherein the at least one angled section is configured to extend over a trapezius muscle of the patient when the connector is positioned along the anterior part of the neck (Dirven Fig. 3), and wherein it would have been obvious to an artisan before the effective filing date of the claimed invention to arrive at the at least one angled section being positioned as claimed through routine experimentation out of the finite number of locations on the patient’s neck and depending on location of the tracheostoma, in order to provide a comfortable location for the angled section and/or to ensure the provision of suitable tension forces for retaining the tracheostomy appliance tight against the tracheostoma. 
Regarding claim 6, Traissac discloses the medical device of claim 1, but Traissac is silent regarding wherein the connector includes a front surface that is approximately continuous with an outer surface of the neckband, wherein the outer surface opposes an inner surface of the neckband, and wherein the inner surface is configured for positioning against the neck during use of the medical device. However, Dirven teaches that it was known in the tracheostomy appliance art before the effective filing date of the claimed invention for a connector (fixation part 2) to include a front surface (facing left in Fig. 3) that is approximately continuous with an outer surface of the neckband (the outer surface of holding part 3) (Fig. 3), wherein the outer surface opposes an inner surface of the neckband (the inner surface of the holding part 3) (Fig. 3), and wherein the inner surface is configured for positioning against the neck during use of the medical device (Fig. 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Traissac to include wherein the connector includes a front surface that is approximately continuous with an outer surface of the neckband, wherein the outer surface opposes an inner surface of the neckband, and wherein the inner surface is configured for positioning against the neck during use of the medical device as taught by Dirven, in order to provide the predictable result of a sleek-looking tracheostomy holder/collar for aesthetic purposes, and which would also provide the obvious benefit of flush surfaces/transitions between the connector and neckband to reduce catching on clothing and/or dirt accumulation that could occur at discontinuous surfaces/transitions/the slots 21 of Traissac.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Traissac in view of Brehm (US 2,198,241; hereinafter “Brehm”).
Regarding claim 8, Traissac discloses the medical device of claim 7, further comprising: gauze that releasably couples (since the gauze is described as optional, it is understood to be releasably coupled) to an open end of the open container (the side walls of the cup maintain the gauze, lines 66-67 of the translation), wherein the gauze is a filter that prevents air particulates from entering the cannula (gauze, which filters the air inspired in front of the outer orifice of the cannula, line 67 of the translation), but Traissac is silent regarding a faceplate that releasably couples to an open end of the open container, wherein the faceplate includes a filtered passageway that prevents air particulates from entering the cannula. However, Brehm teaches that it was known in the tracheostomy appliance art before the effective filing date of the claimed invention to provide a faceplate (perforated cover 1b’) (Fig. V) that releasably couples to an open end of an open container (base 1a’) (means are provided for detachably securing the cover 1b to the base 1a, col. 2, lines 35-36), wherein the faceplate includes a filtered passageway that prevents air particulates from entering the cannula (Fig. V; perforated cover means there is a passageway defined by the area comprising the perforations, where the passageway is filtered by virtue of the solid connection regions between the perforations because said solid connection regions will prevent air particulates that are larger than the perforations from entering). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute the gauze of Traissac with a filtering faceplate as claimed and as taught by Brehm, in order to provide the predictable result of more robust and/or reusable filtering means. 

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Varner.
Regarding claims 10 and 11, Varner discloses the medical device of claim 1, wherein Varner further teaches that any shaped opening can be used (col. 3, lines 58-61), but Varner does not explicitly disclose wherein the connecting head has a substantially triangular or oval shaped outer diameter that forms a friction fit with a substantially triangular or oval shaped inner diameter of the connector. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B, and the selection of a particular shape is design choice. It would have been obvious to an artisan before the effective filing date of the claimed invention to modify Varner to include wherein the connecting head has a substantially triangular or oval shaped outer diameter that forms a friction fit with a substantially triangular or oval shaped inner diameter of the connector, in order to utilize standard breathing tube shapes as desired to provide predictable benefits (e.g. a triangular shape would provide more strength/crush resistance and an oval shape would provide a wider diameter e.g. for multiple instrument access).

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Traissac OR Harrington.
Regarding claims 10 and 11, Traissac OR Harrington discloses the medical device of claim 1, but Traissac OR Harrington is silent regarding wherein the connecting head has a substantially triangular or oval shaped outer diameter that forms a friction fit with a substantially triangular or oval shaped inner diameter of the connector. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B, and the selection of a particular shape is design choice. It would have been obvious to an artisan before the effective filing date of the claimed invention to modify Traissac OR Harrington to include wherein the connecting head has a substantially triangular or oval shaped outer diameter that forms a friction fit with a substantially triangular or oval shaped inner diameter of the connector, in order to utilize standard breathing tube shapes as desired to provide predictable benefits (e.g. a triangular shape would provide more strength/crush resistance and an oval shape would provide a wider diameter e.g. for multiple instrument access).
Regarding claim 12, Traissac OR Harrington discloses the medical device of claim 1, wherein Traissac OR Harrington discloses wherein the through hole [of the connecting head] includes a taper (that of flange 5a in Traissac Fig. 5; that of flared portion 46 in Harrington Fig. 5) extending distally such that an inner diameter of the through hole is largest at a proximal end of the through hole [of the connecting head] (Traissac Fig. 5; Harrington Fig. 5), but Traissac OR Harrington is silent regarding the taper being specifically about a twenty-degree taper. However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125, and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date of the claimed invention to modify Traissac OR Harrington to include wherein the taper is about a twenty-degree taper through routine experimentation and in light of the angles depicted by Traissac OR Harrington, in order to provide a sufficient/suitable amount of taper for providing a stop flange (Traissac lines 51-52 and 131-134) and/or interference/friction fit (Harrington para [0028]).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Varner OR Traissac OR Harrington in view of Anderson (FR 2625682; hereinafter “Anderson”).
Regarding claim 13, Varner OR Traissac OR Harrington discloses the medical device of claim 1, but Varner OR Traissac OR Harrington is silent regarding at least one vent along an outer wall of the connecting head, wherein the at least one vent allows airflow to pass through the outer wall and into the through hole [of the connecting head]. However, Anderson teaches that it was known in the tracheostomy appliance art before the effective filing date of the claimed invention for a tracheostomy tube connecting head (accessory 10) (Figs. 1-2) to include at least one vent (openings 24, 25, 26, 27) along an outer wall (that of outer tubular element 12) of the connecting head (Figs. 2-3), wherein the at least one vent allows airflow to pass through the outer wall and into the through hole (hole through inner element 11) [of the connecting head] (Figs. 2-4; abstract; top of page 3 of the translation). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Varner OR Traissac OR Harrington to include at least one vent along an outer wall of the connecting head, wherein the at least one vent allows airflow to pass through the outer wall and into the through hole as taught by Anderson, in order to provide the expected results of allowing air to pass through the connecting head even if the major opening to the through hole is blocked (Anderson, top of page 3 of the translation).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Traissac  OR Harrington in view of Loescher (US 2009/0126740 A1; hereinafter “Loescher”).
Regarding claim 14, Traissac OR Harrington discloses the medical device of claim 1, but Traissac OR Harrington is silent regarding a stoma guard positioned about the elongated tube and distal to the connecting head. However, Loescher demonstrates that it was well known in the tracheostomy appliance art before the effective filing date of the claimed invention to provide a stoma guard (tracheostomy pad 10) (Fig. 8) positioned about the elongated tube (tube 22) and distal to the connecting head (28) (Fig. 8; para [0020]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Traissac OR Harrington to include a stoma guard positioned about the elongated tube and distal to the connecting head as taught by Loescher, in order to provide the expected result a soft, comfortable, protecting interface between the connecting head and the stoma (Loescher, abstract, paras [0004-5]).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Strong (US 5,840,091; hereinafter “Strong”).
Regarding claim 17, Harrington discloses the medical device of claim 1, but Harrington is silent regarding a filter coupled to the connecting head, the filter configured to prevent air particulates from entering the inner passageway of the elongate tube. However, Strong demonstrates that it was well known in the tracheostomy appliance art before the effective filing date of the claimed invention to provide a filter (filter 10) (Fig. 1) coupled to the connecting head (end cap 20), the filter configured to prevent air particulates from entering the inner passageway of the elongate tube (the lumen of tube 12) (Fig. 1; abstract). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Harrington to include a filter coupled to the connecting head, the filter configured to prevent air particulates from entering the inner passageway of the elongate tube as taught by Strong, in order to provide the expected result of a smog and dust filter for separating airborne particles and contaminants from an inhaled air stream (Strong abstract) for patient health.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding friction-fit connections in tracheostomy or other airway tube systems: Stebleton (US 3,334,631); Marten et al. (US 2009/0064999 A1; Figs. 2A&3B, para [0058]); Waldron et al. (US 2012/0048277 A1; Fig. 3, para [0035]); Dunning et al. (US 2014/0261403 A1; Fig. 1, para [0032]); Filipi (US 2010/0326435 A1; Fig. 8); Poormand (GB 2391812 A); Wondka et al. (US 2009/0151724 A1; Fig. 9A, para [0218]; US 2009/0156953 A1; Fig. 12C, para [0090]); Anderson (GB 2227941 A); Labombard (GB 2205504 A). Additional references regarding neckbands with outer surfaces approximately continuous with connector front surfaces: Mythen (US 2008/0168986 A1); Batemen et al. (GB 2429919 A). Additional reference regarding the placement of a stoma guard behind a tracheostomy flange: Turnbull (GB 2544874 A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785